STRAUP, J.
(dissenting).
I dissent. I think there is no substantial evidence to support the finding that the assessment work done by respondents, outside of the claims in controversy and the area in conflict, prospected, developed, or tended to prospect or develop such claims, or that the work was done for any such purpose. Respondents claimed seven or eight claims. They did work on one which they claim inured to and was for the benefit of all. The work dona by them) on the one claim was the sinking of a shaft about 122 feet deep-, one or two' short drifts* and the running of a tunnel 114 feet long. This work, most of which was done after appellant’s location, is claimed inured to the benefit of the six or seven other claims, tended to develop them and to discover mineral therein, and facilitated the extraction of ore therefrom. It is shown that to extend the tunnel to such claims and to the area in conflict would require the tunnel to be extended a distance of from 3,700 to 4,500 feet, and that, when the tunnel is so extended, a depth on such claims of only sixty-four feet would be attained. While so-called experts testified that in their opinion the work inured to the benefit and to development of such claims, yet, when asked on what facts such opinions were based, their answers, in my judgment, disclosed none. It is not shown that the vein on the claim on which the work was done is the same vein on the claims alleged to be béne-fited by such work. I think what evidence there is on the subject shows the contrary. It is almost inconceivable that a tunnel 3,700 or 4,500’ feet through solid rock will be or *183ever was intended to be extended to such claims to reach a depth of only sixty-fonr feet. It is not made to- appear how the sinking of the shaft on the one claim tended to discover or explore mineral on the other claims 3,000 to 4,000 feet away, or facilitated its extraction therefrom. The physical features and relative positions of gulches aud mountains render that impracticable, -if not impossible.